Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19, 1975, which affirmed a referee’s decision sustaining an initial determination of the Industrial Commissioner that the claimant was ineligible for certain days when he had received benefits, but was in fact employed, and imposing a *1101forfeiture for willful false statements. The overpayment in benefits was ruled recoverable and the claimant has repaid such benefits. The record contains substantial evidence that the claimant was employed on certain days in August of 1973 and that he had marked his insurance book with an "N” to indicate he was unemployed on those days. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.